  Case 12-36549         Doc 73     Filed 03/05/19 Entered 03/05/19 11:31:51              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-36549
         PAUL A SMITH
         KYSHIA L SMITH
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/14/2012.

         2) The plan was confirmed on 03/20/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/20/2014, 04/22/2015, 05/02/2016, 09/06/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/01/2018.

         6) Number of months from filing to last payment: 73.

         7) Number of months case was pending: 78.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $22,049.00.

         10) Amount of unsecured claims discharged without payment: $57,688.81.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-36549        Doc 73      Filed 03/05/19 Entered 03/05/19 11:31:51                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $47,587.04
        Less amount refunded to debtor                          $17.70

NET RECEIPTS:                                                                                  $47,569.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,500.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $2,153.49
    Other                                                                  $15.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,668.49

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ADVANTAGE ASSETS INC           Unsecured         934.00        934.06           934.06          93.41       0.00
ASSET ACCEPTANCE LLC           Unsecured      1,202.00       1,229.01         1,229.01        122.90        0.00
ASSET ACCEPTANCE LLC           Unsecured            NA         631.44           631.44          63.14       0.00
AT&T                           Unsecured            NA            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured          50.00        135.00           135.00          13.50       0.00
COMCAST                        Unsecured      1,056.00            NA               NA            0.00       0.00
DANE COUNTY CHILD SUPPORT      Unsecured     20,000.00     14,108.41        14,108.41       1,529.52        0.00
DORCHESTER GREEN CONDOMINIUM Secured          4,670.05       5,047.95         4,989.55      4,989.55        0.00
ECMC                           Unsecured      3,698.00       3,723.52         3,723.52        372.35        0.00
ECMC                           Unsecured      2,157.00       2,172.60         2,172.60        217.26        0.00
GALAXY ASSET PURCHASING LLC    Unsecured            NA         838.52           838.52          83.85       0.00
GM FINANCIAL                   Secured       14,475.00     14,475.00        14,475.00      14,475.00     877.42
GM FINANCIAL                   Unsecured      4,581.00       4,504.20         4,504.20        450.42        0.00
GRANT & WEBER INC              Unsecured      7,672.00       7,672.83         7,672.83           0.00       0.00
INSOLVE RECOVERY LLC           Unsecured            NA       1,942.99         1,942.99        194.30        0.00
INSOLVE RECOVERY LLC           Unsecured            NA       1,075.21         1,075.21        107.52        0.00
INSOLVE RECOVERY LLC           Unsecured            NA       1,343.13         1,343.13        134.31        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA     27,391.82        27,391.82       2,739.18        0.00
INTERNAL REVENUE SERVICE       Secured              NA       9,914.33         9,914.33      9,914.33     520.64
INTERNAL REVENUE SERVICE       Priority      21,000.00       4,751.69         4,751.69      4,751.69        0.00
MUTUAL HOSPITAL                Unsecured         162.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      1,208.00       1,208.25         1,208.25        120.83        0.00
PRA RECEIVABLES MGMT           Unsecured         595.00        595.46           595.46          59.55       0.00
PRA RECEIVABLES MGMT           Unsecured         595.00           NA               NA            0.00       0.00
PREMIER BANK CARD              Unsecured         478.00        477.64           477.64          47.76       0.00
PREMIER BANK CARD              Unsecured         381.00           NA               NA            0.00       0.00
RMC CARDIOLOGY                 Unsecured         164.00           NA               NA            0.00       0.00
RMC EMERGENCY PHYSICIANS       Unsecured         656.00           NA               NA            0.00       0.00
ROSEMONT FIRE DEPT             Unsecured         700.00           NA               NA            0.00       0.00
SPRINT                         Unsecured      1,176.00            NA               NA            0.00       0.00
SPRINT PCS                     Unsecured         224.00        224.21           224.21          22.42       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-36549     Doc 73     Filed 03/05/19 Entered 03/05/19 11:31:51                     Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim        Claim         Principal       Int.
Name                            Class   Scheduled        Asserted     Allowed          Paid          Paid
THD/CBNA                    Unsecured         934.00             NA             NA           0.00        0.00
TNB TARGET                  Unsecured         498.00             NA             NA           0.00        0.00
TRI STATE FINANCIAL INC     Unsecured         109.62             NA             NA           0.00        0.00
WELLS FARGO HOME MORTGAGE   Secured       57,892.00              NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                 Interest
                                                        Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00               $0.00                   $0.00
      Mortgage Arrearage                                $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                      $14,475.00          $14,475.00                 $877.42
      All Other Secured                            $14,903.88          $14,903.88                 $520.64
TOTAL SECURED:                                     $29,378.88          $29,378.88               $1,398.06

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00             $0.00                   $0.00
       Domestic Support Ongoing                            $0.00             $0.00                   $0.00
       All Other Priority                              $4,751.69         $4,751.69                   $0.00
TOTAL PRIORITY:                                        $4,751.69         $4,751.69                   $0.00

GENERAL UNSECURED PAYMENTS:                        $70,208.30            $6,372.22                   $0.00


Disbursements:

       Expenses of Administration                          $5,668.49
       Disbursements to Creditors                         $41,900.85

TOTAL DISBURSEMENTS :                                                                      $47,569.34




UST Form 101-13-FR-S (09/01/2009)
  Case 12-36549         Doc 73      Filed 03/05/19 Entered 03/05/19 11:31:51                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
